            Case 2:19-cv-03650-JPH Document 23 Filed 06/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RONNIE O. MORTON                          :      CIVIL ACTION
                                          :
       v.                                 :
                                          :
ANDREW SAUL,                              :
Commissioner of Social Security           :      NO. 19-3650

                                        ORDER

       AND NOW, this 2d day of June, 2020, for the reasons expressed in the Court’s Opinion

filed today, it is HEREBY:

       ORDERED that the decision of the Commissioner be, and the same hereby is,

AFFIRMED. The Clerk of Court is directed to mark this matter as CLOSED.




                                                 BY THE COURT:

                                                 /s/ Jacob P. Hart


                                                 ___________________________________
                                                 JACOB P. HART
                                                 UNITED STATES MAGISTRATE JUDGE
